Citation Nr: 1814339	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-45 780	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.  

2.  Entitlement to service connection for an enlarged prostate. 

3.  Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from December 1960 to March 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied claims for service connection for an enlarged prostate, stomach reflux, a dental condition, a heart condition, peripheral neuropathy of the lower extremities, impairment of vision, hypertension, and diabetes.  An appeal to the Board was perfected with respect to these claims with the submission of a substantive appeal in November 2010 following a September 2010 statement of the case addressing these issues.  

In his November 2010 substantive appeal, the Veteran requested a videoconference hearing before a Veteran's Law Judge, but this request was withdrawn by the Veteran in January 2011.  In August 2011, a hearing was held at the RO before a Decision Review Officer, and a transcript from this hearing is of record. 

By rating action in January 2016, service connection was granted for diabetes, diabetic retinopathy, peripheral neuropathy of the lower extremities, hypertension, and coronary artery disease.  As set forth below, the claims for service connection for an enlarged prostate and a dental condition denied by the January 2010 rating decision were withdrawn by the Veteran; as such, the only issue remaining for appellate review is the claim for service connection for a gastrointestinal disorder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107 (2012).


FINDINGS OF FACT

1.  In August 2011, Veteran withdrew his appeal with respect to the matters of entitlement to service connection for an enlarged prostate and a dental condition denied by the January 2010 rating decision. 

2.  The weight of the credible evidence is against a conclusion that the Veteran has a gastrointestinal disability that is etiologically related to service. 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran with respect to the matters of entitlement to service connection for an enlarged prostate and a dental condition denied by the January 2010 rating decision have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a gastrointestinal disability are not met.  
U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In August 2011, Veteran withdrew his appeal with respect to the matters of entitlement to service connection for an enlarged prostate and a dental condition that were denied by the January 2010 rating decision.  Accordingly, the Board does not have jurisdiction to review these aspects of the appeal, and these claims are dismissed.

[The Board notes that the January 2010 denial of service connection for a dental condition was on the basis of a claim of direct service connection, and that simultaneous with the withdrawal of this claim in August 2011, the Veteran filed a claim for service connection for a dental disorder as secondary to diabetes.  This claim was denied by a May 2013 rating decision, and a timely appeal with respect to this denial was not submitted and there is no communication received since this decision expressing a desire to pursue a claim for service connection for a dental disorder as secondary to diabetes.  As such, no further action with respect to the matter of service connection for a dental condition as secondary to diabetes is indicated.] 

II. Notice and Duty to Assist/Standard of Review

Neither the Veteran nor his representative has raised any issues concerning the duty to notify or assist with respect to the claim for service connection for a gastrointestinal disability.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In this regard, while the Veteran has not been afforded an examination or medical opinion regarding the claim for service connection for a gastrointestinal disorder, such an examination or opinion is not required absent evidence indicating that a gastrointestinal disorder may be related to service.  38 U.S.C.§ 5103A(d);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, the Board has found any report by the Veteran linking a gastrointestinal disability to service to lack credibility or competency, and there is no indication that a gastrointestinal disability is related to service.  In the absence of such indication, an examination or opinion addressing the claim for service connection for a gastrointestinal disability is not required.  Id.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The service treatment reports (STRs) reflect a September 1963 visit to a clinic for a stomach ache that the Veteran said had resolved by the time of the visit.  April 1976 and January 1981 STRs reflect vomiting associated with the flu.  The STRs otherwise do not otherwise reflect a chronic gastrointestinal disability, and periodic examinations conducted in November 1975 and October 1979 were silent for a gastrointestinal disability.  

After service, the Veteran's initial claim for service connection filed in April 1981 referenced several disabilities, but not a gastrointestinal disability.  The Veteran also did not reference a gastrointestinal disability on claims for service connection for multiple disabilities filed in August 2004 and October 2008.  He first referred to a gastrointestinal disability as, essentially, being related to service in a communication submitted in May 2009.  

The post service evidence reflects treatment for a gastrointestinal disability, diagnosed at that time as gastroesophageal reflux, beginning in 1997.  Clinical records thereafter reflect continuing treatment for a gastrointestinal disability, to include in May 2000 for dyspepsia in May 2000 and esophageal reflux in January 2007.  However, there is not of record a clinical report or opinion linking a stomach disability, conceded to be currently demonstrated, to service.  

With respect to any actual or implied assertions by the Veteran linking a current gastrointestinal disability to service, the Board finds such assertions to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  As set forth above, the Veteran made no reference to a gastrointestinal disability in his initial application for service connection filed in April 1981, and on additional claims filed thereafter.  Such silence in applying for benefits, when the Veteran is otherwise affirmatively speaking, does not support a finding of continuous gastrointestinal problems beginning in service.  Also weighing against the credibility of any such assertion is the fact that it was well over 10 years after service that a gastrointestinal disability was first clinically shown and well over 25 years after service that the Veteran filed a claim for service connection for a gastrointestinal disability.  See Mense v. Derwinski, 1 Vet. App. 354, 356(1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Aside from any credibility issues, to the extent the assertions of the Veteran are being advanced in an attempt to establish that he has a current gastrointestinal disability that is etiologically related to in-service symptomatology or pathology, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38   (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a persuasive opinion as to such matters.  See, e.g., Jandreau, 492 F.3d at 1372; Woehlaert, 21 Vet. App. at 456.  While the Veteran is competent to attest to gastrointestinal symptoms from service to the present time, the Board finds the contemporaneous evidence in the form of the silent STRs for a chronic gastrointestinal disability; the lack of any evidence of a gastrointestinal  disability for over 10 years after service; and the fact that it was over 25 years after service that the Veteran first filed a claim for service connection for a gastrointestinal disability to be more probative than any lay assertions made in connection with the instant appeal, and that these facts weigh against a finding of continuity of gastrointestinal symptoms since service.   

In sum, the Board finds that the preponderance of the credible evidence is against the Veteran's claim for service connection for a gastrointestinal disability.  As such, this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

The appeal with respect to the claim for service connection for an enlarged prostate denied by the January 2010 rating decision is dismissed. 

The appeal with respect to the claim for service connection for a dental condition denied by the January 2010 rating decision is dismissed.

Service connection for a gastrointestinal disability is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


